Citation Nr: 1500107	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for allergic rhinitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992, and from December 2003 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision that, in pertinent part, denied service connection for allergic rhinitis.  The Veteran timely appealed.  This is the only issue that has been perfected on appeal.

In July 2013, the Veteran testified during a hearing before the undersigned at the RO. 

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Veteran contends that his allergic rhinitis had its onset in active service, or is the result of aggravation of a pre-existing disease or disability in active service.  

The Veteran's enlistment examination in November 1987 revealed no defects or  disorders considered disabling.  On a "Report of Medical History" completed by the Veteran at that time, he checked "no" in response to whether he ever had or now had hay fever; however, he noted that he was "allergic to pollen."  The examiner noted "pollen allergy-spring-no [medical prescription]-sneeze-no loss time [from] work/school, considers minor."  Clinical evaluation of the Veteran's nose and sinuses was normal at entry.

Subsequent service treatment records show a history of hay fever and allergies in July 1989.  Records show that the Veteran sought emergency care and treatment for allergic reactions in the spring of 1990, and was diagnosed with allergic rhinitis.  His Army Reserves records, dated in July 1992; and his National Guard records, dated in May 2001, revealed no defects or disorders on clinical evaluation.

Service treatment records during the Veteran's second period of active service show that he sought treatment for flu symptoms and for an upper respiratory infection in 2004, when his allergy medicines were not working. On a post-deployment health assessment completed by the Veteran in August 2003, he reported that he was often exposed to radar/microwaves, loud noises, industrial pollution, and sand/dust; and that he was sometimes exposed to insect repellent, pesticide-treated uniforms, environmental pesticides (like area fogging), smoke from oil fire, and vehicle or truck exhaust fumes.  No separation examination is of record.

VA treatment records, dated during the Veteran's second period of active service in March 2005, show that the Veteran reported having problems with allergic rhinitis "his whole life;" and that the medication he was given in Iraq "worked well."  VA records also show ongoing treatment for currently recurring symptoms of allergic rhinitis, and that the Veteran was using a medicated nasal inhaler in 2010.

During a February 2011 VA examination, the Veteran reported that his allergy issues started in childhood, but progressed to where he needed emergency care at hospitals for facial swelling and sinus pain and drainage.  He reported having "very bad" symptoms in Iraq; and reported exposure to burn pits, dust, and oil fires, and that he wore a breathing filter at times.  Following examination, the February 2011 examiner opined that the Veteran's allergic rhinitis was less likely as not permanently aggravated by service-related activities; and was more likely than not a natural progression of the disease state.
 
The Board notes that, in order to rebut the presumption of soundness at service entry, there must be (1) clear and unmistakable evidence showing that the disorder pre-existed service and (2) clear and unmistakable evidence that the disorder was not aggravated by service, or clear and unmistakable evidence that any increase was due to the natural progress.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Unfortunately, this was not made clear in the prior opinion request.    

Under these circumstances, the Board finds that an addendum from the February 2011 examiner (or from a suitable substitute) is needed to determine whether the Veteran's allergic rhinitis had its onset in active service; or whether the medical evidence of record is obvious and manifest that his allergic rhinitis both pre-existed active service and was not permanently worsened in active service (beyond the natural progress of the disability).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records pertaining to allergic rhinitis, dated from March 2011; and associate them with the Veteran's claims file (physical or electronic).

2. The February 2011 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum expressing an opinion as to the likely etiology of the Veteran's allergic rhinitis.  The examiner is requested to determine:

(a)  Whether the medical evidence of record is obvious and manifest (clear and unmistakable) that the Veteran's allergic rhinitis pre-existed active service; 

(b)  If so, whether the medical evidence of record is obvious and manifest (clear and unmistakable) that any preexisting allergic rhinitis was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

(c)  If the medical evidence of record is not obvious and manifest (clear and unmistakable) that the Veteran's allergic rhinitis preexisted service and was not aggravated by service, whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed allergic rhinitis either had its onset during a period of active service, or is the result of disease or injury incurred during active service-specifically, to include complaints of facial swelling and sinus pain and drainage, as noted in service treatment records, and the Veteran's claim of currently recurring symptoms since then.  

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




